Allow me to congratulate the President, on his election
to his high post and to express our confidence in his
successful and professional implementation of the
mandate entrusted to him. Allow me to also express
our gratitude to Mr. Jean Ping for his untiring activity
in guiding the fifty-ninth session of the General
Assembly.
Last week the High-level Plenary Meeting
concluded its work, which resulted in the adoption of
an outcome document, reflecting the Meeting’s
commitment to attaining the Millennium Development
Goals.
The United Nations is an irreplaceable structure
of multilateral inter-State interaction. Therefore, the
question on how it will respond to the hopes and
aspirations of every Member will determine its
viability. We agree with the Secretary-General that the
Organization “remains fully engaged in conflict
resolution, peacekeeping, humanitarian assistance,
defence of human rights and development around the
world”. (A/60/PV.2)
We support the proposals contained in the
outcome document on strengthening the United
Nations in areas of development, ensuring collective
security, counteracting terrorism, ensuring the dignity
of the individual and reforming the Organization.
We are in favour of strengthening the role of the
United Nations, and urge more transparency in its work
and an improvement of its structure. The activities of
its bodies should be conducted on the basis of a wide
consensus among Member States. We welcome the
efforts of the Secretary-General aimed at preventing
conflicts and strengthening preventive activity in that
area.
We support the efforts against terrorism by the
Security Council’s Counter-Terrorism Committee. Its
role is invaluable in coordinating and exchanging
information and analysing trends.
The present session is devoted to an appraisal of
the progress made by States in achieving the
Millennium Development Goals. Therefore, allow me
to share with you information on how Turkmenistan is
implementing the Goals.
Reforms are being implemented in Turkmenistan
in the economic and social sphere, in accordance with
the national programme of social and economic
development for the period until 2020. The reforms
have assisted in establishing a powerful industrial
potential, creating a market model for administration
and the private sector of economy, and ensuring
dignified living conditions for the people.
Turkmenistan possesses huge energy resources,
gas and oil industries being the main sources of
development of the national economy. The energy
potential of Turkmenistan is currently estimated at
more than 45 billion tons of oil equivalent, or a fifth of
all world reserves of natural gas and oil.
Thanks to the national programmes developed in
the early years of independence, the reforms have
introduced a new type of industry. Turkmenistan, by its
own national resources, has invested $30 billion in the
national economy and has built over 1,050 industrial
plants and factories possessing highly sophisticated
equipment.
We have been successfully developing new
branches of industry, namely, the oil and gas, energy,
textile and food sectors. In the textile industry, we have
established new specialized companies and large
integrated textile plants, organizing large-scale
production of various cotton fibre products, 60 per cent
of which is exported. The textile industry represents
28 per cent of the overall volume of production of our
manufacturing industry.
The agrarian sector of the economy has
undergone complete reconstruction. Since the middle
of 1995, all collective and State farms have been
abolished. Reform has been directed at transferring
land to private ownership and long-term lease and
expanding the areas of privately-held lots. The
Government has undertaken measures to stimulate
private agricultural production. Half of the cost of
33

technical services is borne by the State. The population
has been exempted from payment of taxes on land,
houses, construction and the maintenance of cattle and
poultry. All these and other measures have
strengthened agriculture and have stimulated a growth
in production.
This year Turkmenistan harvested a record 3.1
million tons of wheat. At the current stage of
development, consumer demand in our country is met
mainly by domestic production, practically ensuring
food independence for the country.
Turkmenistan attaches great importance to the
creation and expansion of its railway infrastructure,
which meets the highest modern standards. Today, the
railway system of Turkmenistan covers more than
2,000 kilometres. In recent years two new railways
were constructed and a third is under way, which has
increased the size of the system by nearly 500
kilometres.
The country has become a vital part of the
common international transport system. The Trans-
Asiatic Railway has created a steel variant of the
ancient Silk Road, and this connects Turkmenistan
with the countries of Europe and the Asian continent
and promotes social and economic development.
Turkmenistan attaches great importance to social
protection. Ensuring dignified living standards,
security, rights and freedoms of citizens and
strengthening the legal basis of society is our internal
policy. During the entire transition period, the
President and Government worked to provide social
support to the population. Since 1993 they have given
to their citizens gas, electricity, water, salt, health
services and education free of charge.
There is a large-scale housing construction
programme. Citizens are guaranteed ownership of
comfortable well-designed homes on financially
attractive terms, with loans extending over a 15-year
period and the future homeowner’s employer paying
50 per cent of the costs. Thanks to free education and
good access, the country has a high level of education
and literacy. Turkmenistan has achieved success in
other areas, in particular the protection of the rights of
children and the defence of their interests. This is a
clear confirmation of our tireless fulfilment of our
obligations under the Convention on the Rights of the
Child.
Working with the United Nations Children’s
Fund, in 2000 we successfully implemented a programme
for the protection of mothers and children, the
comprehensive development of children and the
promotion and well-being of the youth.
The country has achieved wide immunization
coverage, which has led to a significant reduction in
infectious diseases among children. A lot of work is
being carried out in the areas of maternal and child
health, education and social protection. In Turkmenistan,
we are the fourth country in the world to be recognized
by the United Nations as a State that has introduced
universal iodization of salt in accordance with accepted
international standards. In this connection it has been
noted that our country consistently carries out its
obligations, not only with regard to iodine deficiency
but also with regard to the micronutrients that are
needed for the development of a growing child’s body.
For many centuries, our country has been a
crossroads of routes between East and West and South
and North and has been a key link in the Great Silk
Road, which served as a road of peace and dialogue for
cultures for almost one and a half thousand years. This
led to the creation of a special spiritual atmosphere in
our Turkmen land, and it is not accidental therefore
that the national mentality of the Turkmens was
generated in its essence as internationally oriented,
seeing the individual as the supreme value, and rooted
in openness, tolerance, respect for the culture of other
peoples and natural peacefulness.
The political system of the State recognizes the
important role played by civil society. Public
associations and professional and artistic unions play
an active role in determining the economic, social and
cultural policies of the State.
Turkmenistan has historically respected religious
freedom for its citizens and strictly respects generally
recognized international norms and principles in the
area of freedom of worship. As a result, more than 100
religious organizations are registered in Turkmenistan.
The State guarantees the freedom of religion and
belief, the equality of faiths before the law and the
right of everyone independently to determine his or her
relationship to religion.
Turkmenistan recognizes the primacy of
universally recognized norms of international law and
has joined or ratified the fundamental international
instruments in the area of human rights. An important
34

measure in this area has been Turkmenistan’s
declaration of its status of a permanently neutral State,
and this has been approved by the General Assembly.
Turkmenistan has assumed its international obligations
in that connection and has fulfilled them over the past
10 years. These obligations are incorporated in the
constitutional laws on the neutrality of Turkmenistan
and on its international obligations in the field of
human rights.
In 1999 we abolished the death penalty.
Turkmenistan has adopted specific political, economic
and social measures for the protection of the rights of
refugees, who arrived in our country between 1991 and
1997. During this period, about 20,000 refugees from
Tajikistan, Afghanistan, Armenia and other countries
arrived to Turkmenistan. Under the decree of the
President of Turkmenistan, more than 16,000 of them
received citizenship or residence permits.
We welcome efforts of the Secretary-General of
the United Nations, Mr. Kofi Annan, aimed at
strengthening the United Nations. We are grateful to
the United Nations, its Secretariat, its specialized
agencies such as the United Nations Development
Programme, the United Nations Children’s Fund, the
United Nations Population Fund, the World Health
Organization and others, who have coordinated and
provided invaluable assistance to the development of
our State.
Turkmenistan along with many other States has
high hopes in the United Nations and calls for its
strengthening and the broadening of its role in the
world.